DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2022 has been entered.
Election/Restrictions

Claims 79 and 80 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 October 2020.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 63-71, 73, 76-78, 81, 82, and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Super et al. (US 2015/0377881) in view of Siow et al. (Plasma Processes and Polymers, 2006, vol. 3, p. 392-418).  Exalpha (Buffer Formulations, 2017, p. 1-10) is cited as an evidentiary reference.  All references were cited in a prior Office action.
Regarding Claims 63, 66, 73, 76, 77, and 82, Super teaches compositions, kits, and systems for detecting and/or capturing a target entity in a sample (Abstract).  The composition comprises a solid substrate affixed with at least one target-binding agent (p. 5, [0040]).  
Suitable target-binding agents include microbe-binding agents such as a carbohydrate recognition domain of a lectin such as FcMBL (i.e. mannose binding lectin) (p. 16, [0136]).  Amino acid sequences for MBL and engineered MBL include SEQ ID NO. 4 (p. 31, [0313]).  This sequence is identical to SEQ ID NO. 4 listed in the instant application.
Suitable materials used to fabricate a solid substrate include polysulfone (PS) and polyethersulfone (PES) (p. 14, [0114]).  The solid substrate can be functionalized or activated for conjugation with target-binding moieties by any methods known in the art (p. 14, [0117]).  Super does not teach the claimed steps (i) or (ii).
Siow reviews methods for plasma surface treatment of polymeric surfaces that contain reactive chemical groups for the subsequent covalent immobilization, by solution chemical reactions, of molecules or polymers that can exert bio-specific interfacial responses.  Immobilization of proteins onto plasma-carboxylated surfaces is described as being well-established (Abstract).  
Plasma-produced carboxyl surface groups provide a convenient platform for the interfacial immobilization of bioactive molecules that contain amine groups, such as proteins, by carbodiimides chemistry.  One approach to create COOH groups on various surfaces is plasma treatment with CO2.  CO2 plasma treatment also produces functional groups including aldehydes in addition to COOH groups (p. 399-400, Carboxylated Surfaces, paragraphs 1-2).
It would have been obvious to one of ordinary skill in the art at the time of filing to functionalize Super’s substrates by CO2 plasma treatment.  Super suggests functionalization by any method known in the art, and Siow identifies this technique as a well-established method for surface immobilization of proteins.  Subjecting Super’s PS or PES substrates to CO2 plasma treatment reads on the claimed step (i).
It would have been further obvious to one of ordinary skill in the art at the time of filing to conjugate Super’s target-binding agent to the plasma treated substrate by reacting amine groups on the target-binding agent with surface COOH groups using carbodiimide chemistry, as Siow identifies this as a convenient means for conjugating amine group-containing biomolecules to CO2 plasma-treated surfaces.  This reads on the claimed step (ii).  Thus, modification of Super in view of Siow reads on Claims 63, 66, 73, 76, 77, and 82.
Regarding Claim 64, Super’s target-binding agent is introduced to the solid substrate in a buffered solution (p. 17, [0148]).  Exemplary buffered solutions include saline, PBS, phosphate, EDTA, and tris solutions (p. 19, [0173]).  Each of these buffers are generally recognized in the art as including water.  See, for instance, Exalpha (p. 3, EDTA; p. 5, Phosphate buffer and PBS; p. 7-8 for various tris buffers).  Thus, contacting the modified solid substrate with a target-binding agent in a buffered solution reads on the claimed condition (d).
Regarding Claim 65, Super teaches catheters including a solid substrate including a target-binding agent as described above (p. 14, [0116]).  A catheter reads on a lumen as claimed.
Regarding Claim 67, Super teaches the use of MBL as a microbe-binding molecule (p. 30, [0313]).  Microbe-binding molecules are identified as immunoadhesins (p. 30, [0311]), which are recognized as having an adhesive effect with microbes.  Alternatively, suitable target-binding molecules include cell surface receptor ligands which bind (i.e. adhere) to the outer surface of a cell (p. 17, [0146]).  Such ligands act as adhesives binding cells to solid substrates as described above.  Neither Super nor Siow require the use of organic solvents.
Regarding Claim 68, Super teaches forming hollow fiber cartridges (p. 4, [0024]).  Although not expressly disclosed, cartridges formed by modification of Super in view of Siow as set forth above are identical to the substrate of Claim 68 and are therefore capable of performing the functions associated with the claimed cartridge.
Regarding Claim 69, Super does not teach or suggest the use of crosslinking agents.
Regarding Claim 70, the cited references do not require the use of organic solvents.  While Super teaches that solvents may be used in an optional preprocessing step, the only exemplary solvents are buffer solutions (p. 20, [0182]).  As discussed above, buffer solutions are aqueous and do not read on organic solvents.
Regarding Claim 71, as indicated above, Siow teaches using carbodiimide chemistry to conjugate amine groups to surface COOH groups.  Carbodiimides read on activating moieties as claimed.
Regarding Claim 78, Super discloses various devices (see, e.g., p. 5, [0040]; p. 6, [0050]).  Modification in view of Siow will result in products which read on the claimed device.
Regarding Claim 81, Siow teaches that either CO2 or CO may be used to introduce COOH surface groups (p. 399, Carboxylated Surfaces).  Siow does not teach combining the two, nor does Siow teach the use of any additional components when carrying out CO2 surface treatment.  Therefore, Siow teaches toward a plasma which consists of CO2.
Regarding Claim 84, neither Super nor Siow teach substrates which have been contacted or derivatized with a crosslinking moiety prior to attachment of Super’s target-binding molecules.

Claims 70, 71, and 73 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Super in view of Siow as applied to Claim 63 above, further in view of Hermanson (Bioconjugate Techniques, 2008, p. 216-219; cited in prior Office action).  Claims 72 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Super in view of Siow as applied to Claim 63 above, further in view of Hermanson.  
Regarding Claims 70, 71, and 73, Super and Siow remain as applied above.  Super generally teaches toward attaching target-binding molecules such as MBL to functionalized substrates (p. 2-3, [0009]; p. 14, [0117]).  Super’s SEQ ID NO. 4 indicates the presence of lysine residues (represented by “K”) which will contribute free amino groups in addition to the protein’s N-terminus.  Siow teaches toward a CO2 plasma treatment method which introduces carboxylic acid groups.  These groups provide a convenient platform for immobilization of bioactive molecules that contain amine groups by carbodiimide chemistry.  Neither Super nor Siow teach a specific method for attaching MBL to a functionalized substrate.
Hermanson teaches that the use of EDC (1-ethyl-3-(3-dimethylaminopropyl)carbodiimide; a carbodiimide compound) in surface conjugation of biological substances containing carboxylates and amines is nearly universal, and is the most common bioconjugation reagent in use today.  EDC is water-soluble, allowing for direct addition to a reaction without the use of an organic solvent.  Byproducts are also water-soluble and easily removed (p. 216, section 1.1, paragraph 1).  EDC reacts with carboxylic acids to create an active ester intermediate.  In the presence of an amine nucleophile, an amide bond is formed (p. 217, Figure 3.1).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Super in view of Siow as applied to Claim 63 above, further in view of Hermanson to conjugate amino groups of Super’s MBL to carboxyl groups on a substrate surface formed according to Hermanson’s method using EDC.  This conjugation method is commonly used in the art, does not require organic solvents, results in easily removable byproducts, and is known to facilitate formation of amide bonds between amine nucleophiles and EDC-activated carboxylic acids.  
Regarding Claim 72, Hermanson further teaches that optimal media for EDC conjugation have a pH of 4.7 to 6.0 (paragraph spanning p. 217-218).  Claim 72 requires a pH of “about 4”.  The term “about” has been interpreted by the Federal Circuit to mean “with some approach to the exactness in quantity, number, or time: Approximately.”  Conopco, Inc. v. May Dep't Stores Co., 46 F.3d 1556, 1561 (Fed.Cir.1994).  “Approximately” has been interpreted as “reasonably close to.”  Quantum Corp. v. Rodime, PLC, 65 F.3d 1577, 1581 (Fed.Cir.1995).  
Treatment of the term “about” is illustrated in, for example, Schreiber Foods, Inc. v. Saputo Cheese USA Inc., 83 F. Supp. 2d 942 (N.D. Ill.), dismissed, 243 F.3d 560 (Fed. Cir. 2000).  In Schreiber, the court held that a claimed time range of “about 2 minutes to about 4 minutes” encompassed a range of 30 seconds to 10 minutes, while a temperature range of “about 190°F to about 205°F” was interpreted as encompassing a range of 150°F to 300°F.  Schreiber at 950.  The term “about” expanded the claimed time range in Schreiber by 475% and the claimed temperature range by 1,000%.
Given the flexibility used by the courts in interpreting the term “about,” it is evident that Hermanson’s pH range of 4.7-6.0 reads on the claimed range of “about 4”.
Regarding Claim 74, Super teaches that effective binding affinity depends upon a number of factors including density of target-binding molecules present on the surface of the target-binding agent (p. 10, [0086]).  EDC conjugation requires the presence of carboxylic acid groups.  It is apparent that density of target-binding molecules will be dependent upon the amount or concentration of carboxylic acid groups present on the surface of the modified substrate.  
A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials, Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). Thus, the combined teachings of Super, Siow, and Hermanson demonstrate that the amount or concentration of carboxylic acid groups present on the surface of the modified substrate is a result-effective variable affecting effective binding affinity
It would have been obvious to one of ordinary skill in the art to optimize the amount or concentration of carboxylic acid groups present on the surface of the modified substrate by routine experimentation to arrive at the claimed range, with a reasonable expectation of successfully obtaining the desired effective binding affinity in the final product.  See MPEP 2144.05.  "[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272,276 (CCPA 1980).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Claims 75 and 85-87 are rejected under 35 U.S.C. 103 as being unpatentable over Super in view of Siow as applied to Claim 63 above, further in view of Diener (WO 2008/135008; machine translation).  Wolf (Plastic Surface Modification: Surface Treatment, Decoration, and Adhesion, 2010, p. 53) is cited as an evidentiary reference.
Regarding Claim 75, Super and Siow remain as applied to Claim 63 above.  Super discloses combinations of various substrates (see, e.g., p. 5, [0040]; p. 6, [0050]).  Although not expressly stated, it would have been obvious to one of ordinary skill in the art to carry out the modified process on more than one of the substrates disclosed by Super.  In addition, one of ordinary skill in the art would at once recognize the commercial benefits associated with producing more than one of a particular product.
Alternatively, repetition of previously known steps “is merely the logical result of common sense application of the maxim ‘try, try again.’” Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1330-31 (Fed. Cir. 2009); MPEP 2143(E).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to repeat the process described above with different substrates, or with a plurality of similar substrates.  
Neither Super nor Siow expressly teach treatment of substrates in a plasma generation chamber.
Diener teaches a low-pressure plasma system for treating a workpiece.  The system includes a vacuum chamber and an electrode for generating plasma in the chamber (p. 2, [0012] - p. 3, [0015]).  The electrode can be arranged outside the process chamber (p. 3, [0015]).  The electrodes can be operated at high frequency (HF) (p. 1, [0005]).  As evidenced by Wolf, HF treatment typically involves a frequency of 13.56 MHz (p. 53, section 7.1).  This falls within the range associated with radio frequency as evidenced by Claim 85.  Diener’s system allows for plasma treatment of workpieces while avoiding the long cycle times required by previous systems.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Super in view of Siow as applied above, and further in view of Diener to employ the low-pressure plasma system described above in order to avoid long cycle times required by other systems.  Modification in this way reads on Claim 75.
 Regarding Claims 85-87, Super and Siow remain as applied to Claim 63 above.  The cited references teach toward plasma treatment of PS and PES substrates to introduce functional groups including COOH.  The cited references do not teach the features of the plasma generator required by Claims 85-87.
The relevant teachings of Diener are described at paragraph 43 above.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Super in view of Siow as applied above, and further in view of Diener to employ the low-pressure plasma system described above in order to avoid long cycle times required by other systems.  Modification in this way reads on Claims 85-87.

Claim 83 is rejected under 35 U.S.C. 103 as being unpatentable over Super in view of Siow as applied to Claim 63 above, further in view of Hodgkinson (US 2014/0114267; cited in prior Office action).
Regarding Claim 83, neither Super nor Siow expressly teach a suitable time period for plasma treatment.
In the same field of endeavor, Hodgkinson teaches medical devices that have been plasma treated to provide a functionalized surface (Abstract).  The plasma may be formed from a single gas species such as CO2 (p. 4, [0049]).  Hodgkinson teaches treatment times ranging from about 2 minutes to about 30 minutes (p. 4-5, [0057]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to apply this range when modifying Super in view of Siow, as it is recognized by the prior art as suitable for obtaining a functionalized surface by plasma treatment.  This overlaps the claimed range of less than 10 minutes.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I). 
Response to Arguments

Applicant's arguments filed 14 July 2022 have been fully considered but they are not persuasive.
The Applicant cites Gancarz as evidence that the immobilization of proteins onto plasma-carboxylated PS, PAES, and PES surfaces was not well-established prior to the instant application.  
As noted in the previous Office action and as acknowledged by the Applicant, Gancarz is not relied upon in any current or past grounds of rejection.  Gancarz does not in any way discuss the immobilization of proteins onto plasma treated substrates; the reference merely demonstrates one method for modification of PS membranes with a CO2 plasma.  
Unlike Gancarz, Siow was cited in both the current and previous grounds of rejection.  Publication of Siow predates the filing of the present invention by almost ten years.  Siow refutes the Applicant’s argument by stating that immobilization of proteins onto plasma-carboxylated surfaces was well-established at the time the Siow reference was published (Abstract).  Thus, the prior art cited in the rejection of the claims demonstrates that immobilization of proteins onto plasma-carboxylated surfaces was well-established almost ten years prior to the present invention.
The Applicant argues that Gancarz’ CO2 plasma treatment results in multiple disadvantages including polymer chain cleavage, cross-reactions, degradation of the membrane, and reduced protein fouling.
As noted in the previous Office action beginning at page 13, paragraph 50, Gancarz’ discussion of polymer chain cleavage and cross-reactions relates to the mechanism by which surface functionalization occurs during plasma treatment.  These are not in any way identified by the prior art as being detrimental; rather, some degree of chain cleavage and cross-reaction is required to introduce the desired functionality to a PS surface.  
Gancarz does note that when treated in CO2 plasma for a longer time, degradation of PS membranes does occur (p. 1426, section 3.4).  However, in the same paragraph at page 1426, Gancarz notes that after two minutes of plasma treatment, the PS substrate appears to be undamaged and the surface is quite uniform.  One of ordinary skill in the art would not interpret this as teaching away from plasma treatment generally, but rather an indication that longer treatment times may lead to degradation.
To the extent that reduced protein fouling may be relevant to the teachings of Super and Siow, this feature would not be viewed as a detriment by one of ordinary skill in the art.  Neither Super nor Siow teach or suggest reacting a protein directly with a functionalized surface.  Rather, Siow suggests using carbodiimide chemistry to form bonds between surface groups introduced by plasma treatment and amino groups present in the protein (p. 399-400, Carboxylated Surfaces, paragraphs 1-2).  Preventing protein binding/conjugation at unwanted sites would in fact be viewed as an advantage allowing for a greater degree of control over the concentration and distribution of protein on a functionalized surface.  
The effects of plasma treatment on PS and PES membranes is well known in the art.  For instance, Wavhal et al. (Desalination, 2005, vol. 172, p. 189-205) demonstrates the effect of CO2 plasma treatment on PS membranes.  Like Siow and Gancarz, Wavhal observes the introduction of carboxylic acid and other polar functional groups as well as significant reduction in protein fouling (p. 203, Conclusion).  
Wavhal also speculates that damage observed in Gancarz at treatment times of longer than 2 minutes were influenced by a change in pore structure, with a significant enlargement in pore diameter and size distribution at long treatment times.  Wavhal observed no such changes at treatment times of <5 minutes (p. 202-203, section 3.7).  Controlling the distance of the sample from the plasma region and utilizing lower RF power avoids damage to the surface of plasma-treated PS membranes (p. 198, section 3.4).
Pal et al. (Journal of Membrane Science, 2008, vol. 323, p. 1-10) demonstrates that CO2 plasma treatment of PES membranes leads to the introduction of hydrophilic functional groups like carboxylic acids (paragraph spanning p. 6-7; see also p. 4, Table 2).  According to Pal, no appreciable decrease in mechanical properties like tensile strength and breakdown force are observed during plasma treatment at treatment times of up to 25 minutes (p. 9, Conclusion; p. 6, Table 3).  And like Gancarz and Wavhal, Pal observes reduced protein fouling.
To summarize, the features of Gancarz characterized by the Applicant as detrimental including polymer chain cleavage, cross-reactions, degradation of the membrane, and reduced protein fouling are not recognized as detrimental by the prior art; the prior art recognizes that CO2 plasma treatment of PES membranes at treatment times of up to 25 minutes results in no appreciable decrease in mechanical properties; and one skilled in the art would have been well aware of techniques to avoid any detrimental effects which may lead to substrate degradation.  Thus, one of ordinary skill in the art would not have expected to encounter the disadvantages noted by the Applicant when modifying Super in view of Siow.
The Applicant argues that despite the fact that Gancarz was not cited in any current or previous grounds of rejection, one skilled in the art would have looked to Gancarz when seeking to identify a “lead substrate”.  The Applicant also notes that Siow discloses a variety of additional substrates and that both Siow and Gancarz disclose multiple disadvantages of selecting PS.  
The Applicant’s arugments relating to lead compounds are not pertinent to the substrates disclosed by the prior art.  The Applicant cites Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350 at 1357 to establish that “in cases involving new chemical compounds, it remains necessary to identify some reason that would have led a chemist to modify a known compound in a particular manner to establish prima facie obviousness of a new claimed compound.” 
The compound at issue in Takeda was not known, but rather required one of ordinary skill in the art to first select one compound from “hundreds of millions” of possible structures, and then to modify the selected structure by homologation (replacing a methyl group with an ethyl group) and “ring-walking” (moving the new ethyl substituent to another position on the ring) to arrive at a compound that was not previously known in the art.  See Takeda at 1357.
The present case does not involve hundreds of millions of lead compounds.  Rather, this case involves selection of either PS or PES materials recited in a list of approximately 35 suitable materials that are suggested for subsequent functionalization through methods known in the art (Super at p. 14, [0114] and [0117]).  The group of suitable materials is several orders of magnitude smaller than the group of potential lead compounds at issue in Takeda, and unlike the claimed compounds in Takeda, functionalized versions of these substrates obtained by plasma treatment were known in the art at the time of filing.  
Arriving at the claimed substrate involves selection of materials known to be suitable for this purpose from a relatively small list disclosed by the primary reference, and functionalization of those materials through known methods disclosed by the secondary reference that would have yielded a predictable result.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.
The Applicant’s arguments focus on Siow, which was cited as a secondary reference, and Gancarz, which was not cited in any grounds of rejection under 35 U.S.C. 103.  The Applicant’s arguments regarding selection of a “lead substrate” ignore the fact that Super was relied upon as a primary reference.  Super clearly discloses the use of PS and PES as substrate materials (p. 14, [0114]) and suggests functionalization of PS and PES substrates by any method known in the art (p. 14, [0117]).  
Despite the Applicant’s characterization of the prior art, Siow does not teach “multiple disadvantages” associated with PS.  The features described by the Applicant as disadvantages merely relate to the mechanism by which functional groups are introduced into a PS substrate during plasma treatment.  The fact that the mechanism is described by Siow as “complex” does not mean that the effect is in any way negative or undesirable, nor does this description mean that the functionalization process itself is unduly complex, unpredictable, or burdensome in any way.
The Applicant argues that the chain cleavage, gas-phase reaction of free radical sites on the polymer with CO2, and subsequent reaction of residual free radicals with atmospheric oxygen and nitrogen taught by Gancarz would be viewed as disadvantageous.
Again, the Applicant is describing the mechanism by which surface functionalization occurs during CO2 plasma treatment.  This is expressly stated by Gancarz at page 1424 where the features cited in the Applicant’s arguments are described.  One of ordinary skill in the art would recognize these as necessary steps in the plasma treatment process as opposed to disadvantages.
The Applicant argues that Gancarz clearly shows severe membrane degradation after 6 or 10 minutes of CO2 plasma treatment.  The Applicant concludes that at the time of filing, membrane degradation was a known disadvantage of selecting polysulfone as a substrate for CO2 plasma treatment.
Gancarz does note that when treated in CO2 plasma for a longer time, degradation of PS membranes does occur (p. 1426, section 3.4).  However, in the same paragraph at page 1426, Gancarz notes that after two minutes of plasma treatment, the PS substrate appears to be undamaged and the surface is quite uniform.  One of ordinary skill in the art would not interpret this as teaching away from plasma treatment generally, but rather an indication that longer treatment times could lead to degradation.
Additionally, as discussed above, Wavhal recognizes that controlling the distance of the sample from the plasma region and utilizing radio frequencies as opposed to higher energy microwave frequencies avoids damage to the surface of plasma-treated PS membranes  (p. 198, section 3.4), and Pal observed no appreciable decrease in mechanical properties like tensile strength and breakdown force during plasma treatment at treatment times of up to 25 minutes (p. 9, Conclusion; p. 6, Table 3).  
Like Gancarz, neither of these references were cited in the current or previous grounds of rejection but would have been available to those of ordinary skill in the art at the time of filing.  The plasma treatment processes described by both Wavhal and Pal are described as direct improvements upon the process described by Gancarz (see Wavhal at pages 202-203, section 3.7; Pal at p. 1-2 and ref, [16]).  
The Applicant has argued that the obviousness analysis should consider the prior art as a whole, not merely the prior art cited as the basis of a rejection.  At the time of filing, one of ordinary skill in the art would have understood that plasma treatment according to Gancarz at treatment times of 2 minutes or less would result in no membrane degradation.  Those of ordinary skill in the art desiring a longer treatment time would have been aware of developments subsequent to Gancarz but before the time of filing that would avoid the issue of membrane degradation.
The Applicant argues that Gancarz does not disclose attachment of an entity to a CO2 plasma treated membrane, but rather a reduction of protein fouling.
The Applicant is correct.  Gancarz was not cited in any current or previous grounds of rejection.  Super teaches attachment of an entity to a functionalized substrate, and Siow teaches that functionalization may be achieved by plasma treatment.
 The Applicant argues that Siow uses “PS” as an abbreviation for polystyrene, not polysulfone.  The Applicant concludes that plasma-oxidized polysulfone was not both well-known and commercially successful prior to the instant application.
The Applicant’s attention is directed to the Abstract of Siow which teaches that “[i]mmobilization of proteins onto plasma-carboxylated surfaces is . . . well established.”  Siow demonstrates that plasma treatment of a wide range of substrates, including polysulfone, was known in the art at the time of filing (see paragraph spanning p. 399-400).  
As noted by the Applicant, Gancarz was cited by Siow and would have been known to those of ordinary skill in the art at the time of filing. Gancarz demonstrates that plasma-oxidized polysulfone was known prior to the instant application.  The same is true of Wavhal and Pal.  In an Information Dislcosure Statement dated 15 November 2018, the Applicant provided a reference authored by Zhao et al. (Progress in Materials Science, 2013, vol. 58, p. 76-150).  Zhao provides an extensive review of plasma treatment methods for PES membranes including CO2 plasma treatment beginning at page 118, section 8.  Zhao and the references cited therein as well as Gancarz, Wavhal, and Pal demonstrate that plasma-oxidized PS and PES substrates were well known at the time of filing.  While these references do not speak to the commercial success of plasma-oxidized PES substrates, this is not required to establish prima facie obviousness.
The Applicant argues that both Siow and Gancarz note multiple disadvantages of polysulfone such as polymer chain scission, cross-reactions, and degradation of the membrane.
This argument has been addressed in full above.
The Applicant argues that Siow and Gancarz fail to demonstrate that entities have ever been successfully attached to CO2 plasma treated substrates.
It is clear that Super suggests the attachment of such entities to functionalized substrates (Super, p. 5, [0040]; p. 14, [0114] and [0117]); that the attachment of such entities onto plasma-carboxylated substrates is well-established (Siow, Abstract); that plasma-carboxylated substrates based on a wide range of materials can be obtained by CO2 plasma treatment (Siow, p. 399-400); and that these functionalized substrates are suitable for immobilization of bioactive molecules such as proteins (Siow, p. 399-400).  Although neither reference anticipates the claimed invention, the combined teachings of Super and Siow clearly teach the features of the claimed invention addressed in the Applicant’s arguments.  These features need not be taught by Gancarz, which is not cited in any current or previous grounds of rejection.
The Applicant argues that the plasma generators recited in new Claims 85-87 would not have been obvious because neither Super nor Siow teach a plasma generator.
This deficiency in Super and Siow is remedied by Diener in the rejection of Claims 85-87 above.
The Applicant argues that the claimed plasma generator would not have been obvious over Gancarz because the reference teaches a frequency of 2.45 GHz, whereas the claims require a frequency of 12-15 MHz.
Gancarz is not cited in any current or previous grounds of rejection, including the rejection of Claims 85-87.  Diener teaches a high frequency (HF) plasma treatment which is recognized in the art as typically involving a frequency of 13.56 MHz.  This falls within the claimed range of 12-15 MHz.
With respect to Claims 70-74, the Applicant argues that Hermanson does not disclose or suggest use of a radio frequency plasma generator as claimed.
Claims 70-74 do not require a radio frequency plasma generator.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to Claim 75, the Applicant argues that Bryjak does not teach a radio frequency reaction chamber.
Claim 75 is now rejected under 35 U.S.C. 103 as being unpatentable over Super in view of Siow and Diener.  Diener teaches a radio frequency reaction chamber as claimed.
The Applicant’s remaining arguments regarding Bryjak are moot as this reference is no longer applied in any ground of rejection. 
With respect to Claims 75 and 83, the Applicant argues that Hodgkinson does not teach or suggest a plasma generator comprising electrodes outside a vacuum chamber.
Neither Claim 75 nor Claim 83 require electrodes outside a vacuum chamber.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762